                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

BRIAN FAUST,

      Plaintiff,                                     Case No. 20-cv-10365
                                                     Hon. Matthew F. Leitman
v.

FLINT TOWNSHIP, et al.,

     Defendants.
__________________________________________________________________/

                     ORDER DISMISSING PLAINTIFF’S
                    COMPLAINT WITHOUT PREJUDICE

      On February 12, 2020, Plaintiff Brian Faust, through retained counsel, filed

this civil-rights action against Flint Township and others. (See Compl., ECF No. 1.)

Faust’s counsel later filed a motion to withdraw due to a “breakdown” in the

attorney-client relationship. (Mot., ECF No. 14, PageID.65.) The Court held a video

hearing on that motion on January 20, 2021, and granted it. Following the hearing,

the Court issued a written order that directed Faust, by no later than March 25, 2021,

to either (1) retain new counsel and have that counsel file a formal appearance in this

action on his behalf or (2) notify the Court in writing that he planned to represent

himself. (See Order, ECF No. 20.) The Court further told Faust that if he “fail[ed]

to comply with this obligation, the Court [would] dismiss [his] action without

prejudice for failure to prosecute.” (Id., PageID.87.) Faust’s former counsel then


                                          1
served that order on Faust at his address on record with the Court. (See Certificate

of Service, ECF No. 22.)

      Faust did not comply with the Court’s order. New counsel has not appeared

in this action on his behalf. Nor has Faust filed a notice with the Court indicating

that he wishes to represent himself. Indeed, it does not appear that Faust has taken

any action to prosecute his claims since his counsel was allowed to withdraw.

      Accordingly, because Faust has failed to comply with the Court’s order to

retain new counsel or notify the Court that he wishes to represent himself, and

because he has otherwise failed to take any action to prosecute his claims, IT IS

HEREBY ORDERED that Faust’s Complaint (ECF No. 1) is DISMISSED

WITHOUT PREJUDICE. See Fed. Rule Civ. Proc. 41(b) (providing that a court

may dismiss an action for “failure of the plaintiff to prosecute or to comply with

these rules or any order of the court”).

                                           /s/Matthew F. Leitman
                                           MATTHEW F. LEITMAN
                                           UNITED STATES DISTRICT JUDGE
Dated: May 6, 2021

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 6, 2021, by electronic means and/or ordinary
mail.

                                                s/Holly A. Monda
                                                Case Manager
                                                (810) 341-9764



                                            2
